 Case 20-14389-elf        Doc 9   Filed 12/04/20 Entered 12/04/20 16:57:09             Desc Main
                                   Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
         Ebonie Croxton                       :       Chapter
                                              :
         Debtor                               :       Case No.: 20-14389-elf


                    Notice of Motion, Response Deadline and Hearing Date
       Brad J. Sadek, Esq., attorney for the Debtor in the above captioned matter has filed a
Motion Seeking Relief of the Automatic Stay in Order to Allow the Landlord-Tenant Municipal
Court Action to Proceed by Monica Brown, of The London Star Group, LLC.
       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this Bankruptcy case. (If you do not have an attorney you
may wish to consult an attorney).
       1.      If you do NOT want the court to grant the relief sought in the motion, then on or
before December 18th, 2020 you or your Attorney must do ALL of the following:

will be received on or before the date stated above; and
(a)     file an answer explaining your position at:
                                United States Bankruptcy Court
                                Eastern District of Pennsylvania
                                900 Market Street, Suite 400
                                Philadelphia, PA 19107
(b)
                                Brad J. Sadek, Esq.
                                1315 Walnut Street #502
                                Philadelphia, PA 19107
        2.       If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
enclosed motion.
        3.       A hearing on the motion is scheduled to be held before The Honorable Eric L.
Frank on, December 23rd, 2020 at 10:00 am at The United States Bankruptcy Court, 900 Market
Street, Philadelphia, PA 19107 Courtroom #1.
        4.       You may contact the Bankruptcy Clerks office at (215) 408-2800 to find out
whether the hearing has been cancelled because no one filed an answer.
